Citation Nr: 0806611	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-38 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the character of the appellant's discharge for his 
period of service ending in November 1962 is a complete bar 
to eligibility for Department of Veterans Affairs benefits.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The veteran had active military service from September 1953 
to November 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.  

In the appellant's substantive appeal received in November 
2005, he requested a hearing at the RO before a Veterans Law 
Judge (i.e., Travel Board hearing).  In a letter from the RO 
to the appellant, dated in January 2007, the RO reported that 
the next Travel Board was scheduled to do hearings at the RO 
sometime in 2007 or 2008.  Thus, in order to expedite the 
appellant's appeal, the RO noted that they had scheduled him 
for a videoconference hearing before the Board in April 2007.  
However, he failed to report for his scheduled April 2007 
hearing.  Since the veteran did not specifically withdraw his 
request for a Travel Board hearing, the Board sent him a 
letter in January 2008 to clarify the matter.  The veteran 
responded that he did not want another hearing and requested 
that his case be considered on the evidence of record.  
 

FINDINGS OF FACT

1.  Upon the appellant's enlistment into service on September 
15, 1953, his initial obligated period of service was for six 
years.  The appellant served until November 17, 1958, at 
which time he was honorably discharged, although he was not 
eligible for complete separation when discharged on that 
date.  

2.  The appellant immediately reenlisted for active military 
duty on November 18, 1958 and served until November 10, 1962, 
at which time he received an other than honorable discharge.  

3.  In October 1961, the appellant underwent a special court 
martial for unauthorized absence from June to September 1960, 
and from October 1960 to October 1961.  To these charges, the 
appellant pleaded guilty.  

4.  There is no evidence showing that the appellant was 
insane at the time of the absent without leave (AWOL) 
offenses that resulted in his court-martial and other than 
honorable discharge.  

5.  By an Administrative Decision, dated in April 1968, the 
RO determined that  that the other than honorable discharge 
received on November 10, 1962 was a discharge under 
dishonorable conditions due his approximately 4 months and 1 
year periods of AWOL  .

6.  Since the appellant's discharge from his initial period 
of service constituted a "conditional" discharge, his 
entire period of service, from September 1953 to November 
1962, is considered dishonorable for VA purposes.   


CONCLUSION OF LAW

The character of the appellant's service from September 1953 
to November 1962 precludes entitlement to VA benefits.  
38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 
(2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are not applicable to this claim on appeal 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) found in 
Manning, that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  Also see Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
the RO's efforts to comply with the VCAA with respect to the 
issue here on appeal.


II.  Relevant Law and Regulations

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

VA compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

A discharge or release from service under specified 
conditions, including being AWOL for a continuous period of 
at least 180 days, is a bar to the payment of benefits unless 
it is found that the person was insane at the time of 
committing the offense causing such discharge or release.  
See 38 C.F.R. § 3.12(b). 

As an exception to the above provisions, it is noted that, if 
the evidence shows that the person in question was insane at 
the time of committing the offense leading to the discharge, 
that person is not precluded from benefits by that discharge.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

A discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, or 
under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge.  See 38 C.F.R. § 
3.13(a); see also 38 U.S.C.A. § 101(18).  Except as provided 
in 38 C.F.R. § 3.13(c), the entire period of service 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of service.  See 38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
See 38 C.F.R. § 3.13(c).


III.  Analysis

After the appellant filed claims for service connection for a 
lung disability and hypertension, both claimed as a result of 
asbestos exposure, a July 2005 RO decision denied entitlement 
to the benefits sought based on the character of the 
appellant's discharge from service.   

At the time of the appellant's enlistment into service on 
September 15, 1953, his initial obligated period of service 
was for six years.  He served until November 17, 1958, at 
which time he was honorably discharged.  He was not eligible 
for complete separation when discharged on November 17, 1958.  
He reenlisted on November 18, 1958, and received an other 
than honorable discharge on November 10, 1962.  

By an Administrative Decision, dated in April 1968, the RO 
addressed the question of whether the appellant's other than 
honorable discharge was a bar to receipt of educational 
benefits.  In this regard, the RO stated that on October 31, 
1961, the veteran received a special court martial for 
unauthorized absence from June 23, 1960 to September 27, 
1960, and from October 3, 1960 to October 3, 1961.  To these 
charges, the appellant pleaded guilty.  In addition, the 
veteran received a summary court martial on September 8, 
1959, and a special court martial on March 9, 1960.  
Accordingly, it was the RO's determination that the offenses 
shown above cumulatively, were of sufficient gravity and 
regularity to constitute willful and persistent misconduct 
under the pertinent VA provisions.  Thus, the RO concluded 
that the other than honorable discharge received by the 
appellant on November 10, 1962, was a discharge under 
dishonorable conditions.   

In the present case, the appellant's discharge from his 
initial period of service constituted a "conditional" 
discharge.  The appellant did not complete the original 
period of enlistment he was obligated for and was discharged 
because he reenlisted before the obligated period ended.  
Thus, the appellant's period of service from September 1953 
to November 1962 is viewed, for VA purposes, as one, single 
period, and the character of the final termination of service 
renders him ineligible for benefits based on disease or 
injury incurred during the prior period of service.  See 38 
U.S.C.A. § 101(18); 38 C.F.R. § 3.13.

As noted above, a discharge or release from service under 
specified conditions, including being AWOL for a continuous 
period of at least 180 days as in this case, is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release.  See 38 C.F.R. § 3.12(b).  There is no 
evidence of record that the appellant was insane when he was 
AWOL from June to September 1960, or from October 1960 to 
October 1961, and it has not been contended otherwise.  An 
insane person is one who, while not mentally defective or 
constitutionally psychopathetic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the piece of 
society, or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  See 38 C.F.R. § 3.354(a).  See also 
VAOPGCPREC 20-97 (holding that the term "constitutionally 
psychopathetic" was synonymous with psychopathetic 
personality (antisocial personality disorder).  Consulting 
various well-accepted legal authority, General Counsel also 
noted that the term insanity was more or less synonymous with 
"psychosis."  See VAOPGCPREC 20-97.  The Board recognizes 
that pursuant to a Memorandum, dated in June 2005, the RO 
made a formal finding that the veteran's service medical 
records are unavailable for review.  Nevertheless, there is 
no evidence of record showing a finding or diagnosis of 
insanity, to include during the appellant's period of 
service, or clinical evidence demonstrating the inability to 
distinguish right from wrong.  The burden is on the appellant 
to submit competent medical evidence that he was insane at 
the time of his offenses.  See Stringham v. Brown, 8 Vet. 
App. 445, 449 (1995).

For the reasons stated above, the Board finds that the 
appellant's dishonorable discharge is a bar for benefits 
based on his period of service from September 1953 to 
November 1962.  Consequently, the appellant has no legal 
entitlement to VA benefits based on disease or injury 
incurred between those dates, and his claim must be denied as 
a matter of law.  See 38 C.F.R. § 3.12(d); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the instant case, the benefit of the doubt 
rule is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The character of the appellant's service from September 1953 
to November 1962 is a bar to entitlement to VA benefits; the 
appeal is denied.   


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


